UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-1450



JOHN S. ZIMMERMAN,

                                             Plaintiff - Appellant,

          versus

DANIEL BRUBAKER; NANCY BRUBAKER; LYNN        D.
BRUBAKER; STEVEN BLATT; PORTER GRAVES,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Harrisonburg. B. Waugh Crigler, Magistrate
Judge. (CA-95-39-H)


Submitted:   July 25, 1996                 Decided:   August 7, 1996


Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


John S. Zimmerman, Appellant Pro Se. William Augustas Julias,
JULIAS, BLATT & BLATT, P.C., Harrisonburg, Virginia; Peter Robert
Messitt, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant filed an untimely notice of appeal. We grant Ap-

pellees' motions to dismiss and dismiss the appeal for lack of

jurisdiction.

     The time periods for filing notices of appeal are governed by

Fed. R. App. P. 4. These periods are "mandatory and jurisdiction-
al." Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264
(1978) (quoting United States v. Robinson, 361 U.S. 220, 229
(1960)). Parties to civil actions have thirty days within which to

file in the district court notices of appeal from judgments or

final orders. Fed. R. App. P. 4(a)(1). The only exceptions to the
appeal period are when the district court extends the time to

appeal under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).
     Appellant's failure to file a timely notice of appeal or to

obtain either an extension or a reopening of the appeal period

leaves this court without jurisdiction to consider the merits of

Appellant's appeal. We therefore dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                 2